Citation Nr: 1020891	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-03 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
educational benefits in the amount of $807.40.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a June  2008 decision of the Committee on Waivers and 
Compromises (Committee) of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in June 2008, a statement of the case was issued in 
December 2008, and a substantive appeal was received in 
December 2008.
  

FINDINGS OF FACT

1.  In January 2008, the Veteran's education institution 
certified to VA that the Veteran was enrolled in a course of 
study from January 7, 2008, to March 1, 2008, March 17, 2008, 
to May 17, 2008, and from June 2, 2008, to July 19, 2008.

2.  On February 4, 2008, the Veteran's education institution 
informed VA that the appellant withdrew from enrollment, 
effective January 6, 2008.

3.  VA audit documents prepared on May 15, 2008, showed that 
the Veteran received payment of education benefits at a full-
time rate of $807.40, for the period December 9, 2007, to 
January 1, 2008, which corresponded to payment for the Spring 
2008 semester.  

4.  The Veteran was ineligible for payments for study for the 
Spring 2008 semester.

5.  There is no evidence of fraud, misrepresentation, or bad 
faith by the Veteran.

6.  There is no evidence that VA failed to promptly act on 
the information obtained from the school.

7.  Collection of a portion of the indebtedness in the amount 
of $403.70 would not deprive the Veteran of the basic 
necessities or defeat the purpose of educational benefits.

8.  The Veteran would be unjustly enriched if allowed to 
retain the entirety of the benefits.





CONCLUSION OF LAW

Recovery of a portion of the overpayment of educational 
benefits in the amount of $403.70 would not be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.963, 1.965 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
30.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the Board finds that the provisions of VCAA 
have been met.  The Veteran has been informed, via a December 
2008 statement of the case, of the nature of the evidence 
needed to substantiate his claim.  He also had the 
opportunity to submit written argument and evidence in 
support of his claim.  All evidence necessary for the 
determination that needs to be made has been obtained.  
Consequently, no further notification or assistance is 
necessary.  

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the VCAA or the implementing regulations.  Additionally, in 
the instant case, it is not the factual evidence that is 
dispositive of this appeal, but rather the interpretation and 
application of the governing statute.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



Criteria & Analysis

A waiver of recovery of an overpayment or waiver of 
collection of any indebtedness is not warranted where any one 
of the following elements is found to exist:  (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302.  
The Committee did not explicitly determine that there was no 
evidence of fraud, misrepresentation, or bad faith.  Upon 
review of the record, the Board concludes that there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the appellant in this case.  Given that preliminary 
finding, the dispositive question before the Board is the 
issue of whether the evidence establishes that recovery of 
the overpayment indebtedness would be against equity and good 
conscience, in which case recovery of that overpayment may be 
waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:  (1)  Fault of debtor. Where actions of the debtor 
contribute to creation of the debt.  (2)  Balancing of 
faults.  Weighing fault of the debtor against VA fault.  (3)  
Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.  (4)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which the VA benefits were intended.  (5)  
Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.  (6)  Changing position to 
one's detriment.  Reliance on VA benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must and 
has considered all of these specifically enumerated elements.  
However, the Board finds that the issues of balancing of 
fault, unjust enrichment, defeat of purpose, and undue 
hardship are more significant to the case before the Board.

VA's working definition of "fault" is, "The commission or 
omission of an act that directly results in the creation of 
the debt."  Veteran's Benefits Administration Circular 20-
90- 5 (Feb. 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded 
excessive benefits because of administrative error, 
adjustment will be made usually by reducing or terminating 
benefits effective the last date of payment.  Administrative 
error is not for application when an overpayment results from 
an act of omission or commission by the payee.  If the payee 
fails to provide full disclosure of facts or due to the 
amount of the overpayment should know an error has been made, 
yet accepts the payment, the overpayment will not be 
considered due to administrative error.  VA Manual 22-4, Part 
III, § 2.03.  An example when administrative error applies is 
when VA erroneously interprets the law to allow payment of 
greater benefits than the legislative intent.  An example 
when administrative error does not apply is when the payee 
accepts an amount that is patently excessive.  Id.

On October 23, 2007, VA received notice from the Veteran's 
education institution that he was enrolled in 13 credit hours 
from October 15, 2007, to December 8, 2007; the Veteran 
completed these credit hours.  For the period December 9, 
2007, to January 1, 2008, the Veteran received the amount of 
$807.40, which apparently was in reliance on the Veteran 
attending the Spring 2008 semester.  

On January 4, 2008, VA received notice from the Veteran's 
education institution that he was enrolled for 15 credit 
hours from January 7, 2008, to March 1, 2008.  The course of 
study warranted benefits at the full- time rate.  

On February 4, 2008, VA received notice from the education 
institution that the appellant withdrew from all credits, 
effective January 6, 2008, which was one day prior to the 
beginning of the term.  Thereafter, on March 21, 2008, the 
education institution recertified that the Veteran was 
enrolled in 6 credit hours from January 7, 2008, to March 1, 
2008.  A subsequent instruction issued the same day, however, 
states that the Veteran did not attend the first day of the 
term for the period from January 7, to March 1, 2008, and the 
recertification was to be disregarded.  

In April 2008, the appellant requested waiver of recovery of 
the indebtedness in the amount of $807.40, and specifically 
claimed that it would be a hardship to repay.  He stated that 
he attended the first day of school and then an emergency 
occurred which caused him to withdraw and move.  He stated 
that he was taking care of his children, working, and 
attending school.  He also stated that his service-connected 
major depressive disorder had taken a toll on his mental 
state.  The Board notes that service connection is in effect 
for depressive disorder, rated 30 percent disabling from June 
5, 2002, and major depressive disorder and panic disorder, 
rated 70 percent disabling from August 6, 2004.

The appellant submitted a financial status report in April 
2008, in which he reported two dependents, ages 5 and 7, and 
employment as a bus driver from November 2006 to November 
2007, and unemployment from November 16, 2007.  He reported 
that his sole source of income was VA disability benefits in 
the amount of $1,381.00.  He reported expenses 
(rent/mortgage, food, utilities, and other living expenses) 
of $1,325.00.  He reported net monthly income of $56.00 and 
reported that he could pay $10.00 per month towards the debt.  
He reported $1,630.00 in assets (cash/vehicle) and no debts.   

In December 2008, the Veteran submitted another financial 
status report.  He reported two dependents, ages 5 and 7, and 
reported unemployment since November 2007.  He reported that 
his sole source of income was VA disability benefits in the 
amount of $1,381.00 and expenses (rent/mortgage, food, 
utilities) in the amount of $1,250.00 and monthly 
payments/debts in the amount of $288.00.  He reported that 
there was a $12,000.00 remaining unpaid balance pertaining to 
his debts, but the actual source of debt was illegible.

In June 2008, the Committee denied the request for waiver of 
the overpayment.  An attached audit worksheet showed that the 
Veteran had been paid full-time benefits for the period 
December 9, 2007, to January 1, 2008, but did not receive 
payment for the January 7, to March 1, 2008 spring semester, 
as he withdrew from the education institution on January 6, 
2008.  The amount of overpayment was $807.40.  The Committee 
did not make a clear finding regarding fraud, 
misrepresentation, or bad faith, but proceeded to evaluate 
the criteria for waiver on the basis of equity and good 
conscience.  The Committee determined that the Veteran knew 
or, with the exercise of reasonable care, should have known 
that he was not entitled to the benefits as he did not attend 
the Spring 2008 semester.  The Committee noted that the 
Veteran's income exceeds his expenses, and considering the 
Veteran's age and income potential, the Committee determined 
that recovery of the overpayment would not deprive him of 
basic necessities.  The Committee further determined that 
recovery of the debt over time would not be against equity 
and good conscience.  

The Court of Appeals for Veterans Claims has held that before 
a request for waiver of recovery of an overpayment can be 
adjudicated, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991).

In the present case, there is no question that the 
establishment of an overpayment was correct inasmuch as the 
Veteran received educational benefits at the full-time rate 
pursuant to Chapter 30, Title 38, United States Code, for 
educational courses that he did not complete.  The Veteran 
does not dispute that the debt was validly created.  

Upon review of the record, the Board concludes that there was 
no fraud, misrepresentation, or bad faith on the part of the 
Veteran in this case.  There is no evidence that the Veteran 
misrepresented the facts or acted with the intent to seek 
unfair advantage with knowledge of the consequences.  He has 
reported to VA that he did not attend the Spring 2008 
semester due to a family emergency and personal reasons.  The 
Board will proceed to apply the standards of equity and good 
conscience.

Regarding fault on the part of the Veteran and balancing of 
fault, the Board concludes that VA acted appropriately when 
it received the February 2008 notice from the institution 
that the Veteran had withdrawn from the Spring 2008 semester 
the day prior to classes beginning on January 7.  VA notified 
the Veteran and terminated benefit payments in a timely 
manner.  There is no evidence of administrative error by VA 
in the creation of the overpayment.  As the Veteran withdrew 
on the day prior to classes beginning, the only benefits paid 
to the Veteran were during the December 2007 "break" 
period.

The evidence of record also reflects that the Veteran was 
enrolled in an educational institution in Fall 2005 taking 8 
credit hours.  He withdrew from 3 credit hours on October 3, 
2005, and thus his payments were reduced to $95.00.  VA 
excused the withdrawal without asking for an explanation, but 
stated that this only applied to his first withdrawal.  It 
was explained to the Veteran that the next time he withdraws 
from a course, such withdrawal may not be excused and this 
could create an overpayment which he would have to repay.  
This history demonstrates that the Veteran was fully aware of 
the consequences of failing to complete his educational 
courses, to include creation of an overpayment.  Thus, while 
the Board accepts that the Veteran did not intend to defraud 
VA, the Veteran has control over his enrollment status, and 
the fault must be attributed to him for not completing his 
education courses.

Regarding enrichment, hardship, and defeating the purpose of 
the education benefits, the Board concludes that the Veteran 
has been unjustly enriched because he received payments for 
benefits for which he was not entitled.  38 C.F.R. § 21.4135 
(g).  Thus, recoupment of those benefits does not defeat the 
purpose of the benefit because under the law the Veteran was 
not eligible to receive such benefits.  A failure to recoup 
the benefits would cause unjust enrichment to the debtor for 
the same reason.  

But upon review of the entire evidence of record, to include 
the Veteran's claims folder, the Board concludes that 
recovery of the entirety of the debt would impose a hardship 
on the Veteran.  As detailed, the Veteran has reported 
unemployment since November 2007, which corresponded to the 
period prior to the Spring 2008 semester.  Correspondence 
dated in June 2008 from the Veteran's VA psychologist stated 
that his major depressive disorder with psychotic features 
causes significant impairment to the degree that he would not 
be successful in any employment endeavors.  The VA 
psychologist stated that his depressive disorder has been 
highly resistant to treatment despite time elapsed since 
discharge and multiple psychiatric and psychological 
interventions.  Despite such opinion, the Board notes that a 
total disability evaluation due to individual unemployability 
(TDIU) was denied in a December 2008 rating decision, in 
which the Veteran failed to perfect an appeal to the Board.

After reviewing the evidence of record and resolving 
reasonable doubt in the Veteran's favor, the Board believes 
that recovery of the entirety of the overpayment would result 
in undue hardship in consideration of his service-connected 
major depressive disorder and in consideration that his sole 
source of income is in the form of VA compensation.  But, the 
Board finds that a complete waiver of the overpayment amount 
would result in an unjust enrichment to the Veteran in that 
he did receive benefits to which he was not entitled due to 
not completing the Spring 2008 semester.  In sum, the 
circumstances in this case indicate a need for reasonableness 
and moderation in the exercising of the Government's right to 
collect the debt charged to the Veteran.  Accordingly, the 
Board concludes that recovery of the entire overpayment would 
be against equity and good conscience.  Waiver of recovery of 
the overpayment of VA benefits in the amount of $403.70 is in 
order.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 
1.965(a).  Only a partial waiver, in the amount of $403.70, 
is warranted in light of the fact that the Veteran did not 
complete the Spring 2008 semester, and while he has stated 
that he attempted to contact VA due to his withdrawal on 
January 6, 2008, and the fact that he had already received 
payment in December 2007, it is clear that he knew that he 
was not entitled to such funds.  Further, the Veteran knew or 
should have known that he was unjustly enriched with such 
educational payment due to not completing his education 
courses.  The failure to make restitution in this regard 
would result in unfair gain to the Veteran.  

Thus, the appeal of entitlement to a waiver of the recovery 
an overpayment in the amount of $403.70, is granted to this 
extent only.


ORDER

Entitlement to a waiver of recovery of overpayment of 
indebtedness in the amount of $403.70 is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


